Citation Nr: 0504020	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03 15-468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1969, and subsequent service with the Army Reserves 
and Air National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim for service 
connection for residuals of a back injury.  

For the reasons explained below, the Board is reopening the 
claim for service connection for residuals of a back injury 
based on new and material evidence.  Unfortunately, however, 
further development is needed before actually adjudicating 
the merits of the claim on a de novo basis.  So upon 
reopening, the claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In September 1969, the RO issued a rating decision 
denying the veteran's claim for service connection for 
residuals of a back injury, and he did not timely appeal.

2.  Some of the additional evidence received since that 
September 1969 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's September 1969 decision denying the veteran's 
claim for service connection for residuals of a back injury 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104 (2004), 20.1103 (2004).

2.  The evidence received since that September 1969 decision 
is new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).



As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim for 
service connection for residuals of a back injury.  The Board 
finds there is sufficient evidence, so there is no 
possibility of prejudicing him by issuing a decision 
reopening the claim because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records (SMRs) indicate that, 
in April 1969, he complained of back pain from falling off a 
truck.  He also had urethral discharge and dysuria.  The 
report of his August 1969 separation physical indicates his 
spine was within normal limits, although he reported a 
history of back trouble.

In September 1969, the veteran filed a claim for service 
connection for residuals of a back injury that reportedly had 
occurred in April 1969, while in the military.  In September 
1969, the RO denied his claim because his separation physical 
did not find any then current back disability.

The veteran was more recently hospitalized at the VA Medical 
Center (VAMC) in Coatesville, Pennsylvania, from September 
1994 through February 1995, for post-traumatic stress 
disorder (PTSD) and substance abuse.  Supraspinal tendonitis 
was noted on Axis III, although a physical examination was 
essentially within normal limits with no mention of back 
pain.

A week after being discharged from the VAMC, the veteran was 
readmitted for continued treatment from February 1995 through 
June 1995.  Upon discharge, his physical examination was not 
remarkable other than pain and reduction in motion of his 
left shoulder.

The veteran was hospitalized again from April 1996 through 
July 1996 at the VAMC in Lebanon, Pennsylvania.  The 
discharge summary indicates that upon physical examination, 
he complained of chronic pain in his left shoulder, but there 
again was no mention of back pain.

The report of the June 1996 VA general medical examination 
indicates the veteran reported left shoulder pain.  He stated 
the pain started after he fell out of a truck and landed on 
the left shoulder.  There is no mention of back pain in the 
report.

The veteran was hospitalized again in June 1999 for 
depression.  His discharge summary indicates a history of 
diabetes mellitus, glaucoma, and pain in the inguinal area.  
It was noted he was fully ambulatory and not in any acute 
distress.

VA outpatient treatment (VAOPT) records in October and 
November 1999 indicate back tenderness and pain, a possible 
diagnosis of lower back syndrome and degenerative joint 
disease (DJD) of the cervical spine and lumbar spine.  
In November 1999, the veteran also indicated neck pain from 
an injury he had a few months earlier.

A May 2000 VA medical record from a VA facility in 
Clarksburg, West Virginia, indicates the veteran was admitted 
for psychiatric reasons.  A musculoskeletal assessment noted 
a diagnosis of lower back syndrome, but he denied any pain 
and indicated that he knew what to due to avoid causing 
himself lower back pain. 

In July 2000, the RO received records from the Social 
Security Administration (SSA).  They indicate he was awarded 
disability benefits retroactively from September 1994 based 
on a primary diagnosis of severe anxiety disorder 
(chronic PTSD).  No secondary diagnoses were established.  
Records obtained from the SSA also included medical records 
from VA facilities.  A November 1994 record indicates the 
veteran was evaluated in October for left shoulder pain of 
one month's duration, supraspinal tendonitis, and upper 
trapezius myofascitis.  He stated he fell off a truck in 1969 
- after which X-rays were taken, he was placed on moist heat 
and medications, and was on light duty for three weeks.  
After being discharge from active duty, he served in the 
National Guard.  He said he always had problems lifting heavy 
objects and experienced intermittent low back pain since the 
incident in service.  In 1986, he said he injured himself 
while playing ball and was placed on light duty for one week.  
A record of a February 1995 X-ray indicates left shoulder 
pain after falling on some ice two days earlier.  A February 
1995 X-ray of the spine indicated degenerative disc disease 
(DDD) and osteoarthritis of the 
L-S spine. 

VAOPT records from the VAMC in Pittsburgh, Pennsylvania, 
indicate an April 2000 X-ray revealed possible lumbar 
stenosis.  A December 2000 MRI revealed DDD at the L5-S1 
interspace.  The veteran also had some mild lateral recess 
stenosis and mild foraminal narrowing along with arthritis 
probably causing his radiculopathic leg pain.  He said his 
back problems started when he fell from a truck and was 
dragged approximately 10 to 15 feet.  He said his symptoms 
have been intermittent, but had worsened in the prior 3 to 4 
years.  

Records from Affiliated Physical Therapy indicate the veteran 
attended physical therapy for his back and shoulder in 
February 2001.

An April 2001 MRI of the lumbar spine also revealed DDD at 
the L5-S1 interspace.

The report of the February 2002 VA examination for the spine 
indicates the veteran stated he injured both the cervical and 
lumbar spine when he fell off the back of a truck in 1969.  
The diagnosis for the cervical spine was DJD at the C6-7 
interspace.  The examiner stated he did not feel as though 
this was linked to the incident of the veteran falling off 
the truck because there was no documentation of neck pain in 
his SMRs.  The diagnosis for the lumbar spine was DJD.  The 
examiner stated:

It is the opinion of this examiner that the 
injury in the service from 1969 is not linked to 
current complaints of back pain.  The injury at 
that time was so minimal that it did not warrant 
treatment, and is a very unlikely explanation of 
current DJD.



VAOPT records from Clarksburg, West Virginia, indicate 
continued complaints of back pain from January 2002 through 
May 2003.  The veteran was treated with Percocet.  In August 
2002, he reported being arrested for drug possession.  
In December 2002, he overdosed on Percocet.  

In May 2003, the veteran submitted a copy of a Temporary Duty 
Assignment Medical Profile dated in March 1969.  The record 
indicates he was to provide graves registration duty at Tay 
Ninh and other locations.  It also noted that a medical 
profile was in effect until a medical evaluation was 
completed pertaining to injuries incurred to left shoulder, 
knee, and back.  

In July 2003, the veteran submitted a Request Pertaining to 
Military Records.  The form indicates he was trying to find 
lost medical records pertaining to his back injury.  The 
Records Management Center (RMC) apparently received the form 
in August 2003.  The RMC noted that it was inappropriately 
referred to it, because the veteran's claims folder was at 
the RO.


Reopening the Claim for Service Connection for Residuals of a 
Back Injury

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Here, as mentioned, the veteran's claim for service 
connection for residuals of a back injury initially was 
denied by the RO in September 1969.  He did not appeal that 
decision.  Thus, it became final and binding on him based on 
the evidence then of record.  See U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a) (2004), 20.1103 (2004).  
Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2004); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that, by obtaining a VA examination and 
medical opinion, the RO performed what essentially amounted 
to a de facto reopening of the veteran's claim.  See, e.g., 
Falzone v. Brown, 8 Vet. App. 398, 404 (1995).  In addition, 
in the RO's April 2002 decision, it did not address whether 
new and material evidence had been submitted, but rather 
simply addressed the merits of his claim.

The Board, however, must determine whether new and material 
evidence has been received since the RO's February 1997 
decision before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed a petition to 
reopen his claim in December 2000.  So this was received 
prior to the cutoff date under 38 C.F.R. § 3.156 - meaning 
the amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence received since the September 1969 RO 
decision includes VA inpatient and outpatient treatment 
records, the report of the February 2002 VA examination for 
the spine, and a March 1969 in-service medical profile for 
the veteran.  These records indicate that he was placed on 
light duty in March 1969 pending a medical evaluation of 
injuries to his left shoulder, back, and knee.  Furthermore, 
the records indicate that he currently has DJD of the spine.

So while this additional evidence does not necessarily 
establish the veteran's entitlement to service connection for 
a low back disability as a residual of the injury sustained 
in service, this additional evidence is nonetheless so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Therefore, it is both new 
and material and sufficient to reopen the claim.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).




ORDER

The petition to reopen the claim for service connection for 
residuals of a back injury is granted, subject to the further 
development directed below.


REMAND

As mentioned, the record indicates the veteran's back was 
injured in either March or April 1969.  It also indicates he 
sought treatment for low back pain at VA facilities beginning 
in the mid-1990s - albeit many years after the reported 
in-service injury had occurred.  Although he claims to have 
experienced intermittent back pain since that injury in 
service, the record does not show a continuity of 
symptomatology since his discharge from the military.  And 
when the fact of chronicity in service is not adequately 
supported or may be legitimately questioned, then a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004); see, too, Savage v. 
Gober, 10 Vet. App 488. 495 (1997).  So further development 
is needed to determine whether the injury in service caused a 
chronic residual back disability or whether, instead, the 
injury in service merely resulted in acute and transitory 
symptoms that completely resolved prior to discharge from the 
military.

First and most importantly, it is unclear whether the RO has 
obtained all the pertinent military records regarding the 
reported injury.  The veteran, himself, submitted a copy of 
his March 1969 Temporary Duty Assignment Medical Profile, 
which indicated a medical evaluation was needed for his left 
shoulder, knee and back.  Yet there is no such medical 
evaluation in the file.  His SMRs only indicate he complained 
of back pain a month later, in April 1969, and there was no 
mention of injury to his left shoulder and knee.  Also, in 
July 2003, he made a request to locate lost medical records 
relating to this injury.  The RMC returned the request 
stating it had received the request inappropriately. 



Under the VCAA, the VA has the duty to assist claimants in 
obtaining records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2) (2004).  VA must make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  Id.  VA will end it 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Id.  Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  So a remand is 
required to attempt to obtain any missing SMRs that may 
exist, and also personnel records that might contain a 
reference to the injury in service and subsequent treatment, 
etc.

In addition, the veteran has indicated he had subsequent 
service with the Air National Guard and Army Reserves.  He 
also indicated he injured his back in 1986 and was put on 
light duty.  So a remand is also required to obtain these 
medical records, which also may establish whether a chronic 
disability resulted from the 1969 injury during his earlier 
period of active duty.

The February 2002 VA examiner concluded there was no 
relationship between the veteran's injury in service and his 
current disability.  She based her opinion primarily on the 
fact that the record does not show any follow-up treatment 
for his back after the injury occurred.  So if additional 
records relating to his back injury and subsequent treatment 
are obtained, a new VA medical opinion may be needed.  
Whether a new medical opinion is needed, however, will be 
left to the discretion of the AMC.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Request that a thorough investigation be made to 
locate the any missing SMRs relating to the 
veteran's back injury in 1969.  If it is 
determined the records do not exist, or that the 
custodian of records does not have any such 
records, a determination must be made as to 
whether additional requests would be futile.  This 
determination must be noted in the claims file.

2.  Request all of the veteran's relevant personnel 
records.  In particular, request records that 
pertain to the alleged injury in 1969, subsequent 
duty assignments, medical profiles and, medical 
evaluations.  If it is determined the records do 
not exist, or that the custodian of records does 
not have any such records, a determination must be 
made as to whether additional requests would be 
futile.  This determination must be noted in the 
claims file.

3.	Request the veteran's records concerning his 
subsequent service with the Air National Guard and 
Army Reserves.  If it is determined the records do 
not exist, or that the custodian of records does 
not have any such records, a determination must be 
made as to whether additional requests would be 
futile.  This determination must be noted in the 
claims file.

4.	If, after making the requests outlined in 
paragraphs 1-3, additional relevant records are 
obtained that relate to the veteran's in-service 
injury and subsequent back disability, then a 
determination should be made as to whether another 
medical opinion is needed based on these 
additional records.  This determination is left 
solely to the discretion of the AMC.  

	If it is determined that another medical opinion 
is needed, request the VA physician who examined 
the veteran in February 2002 to review the 
additional records and submit an addendum to her 
earlier report indicating whether it is at least 
as likely as not that the veteran's back 
disability is related to the in-service injury.  
If, for whatever reason, it is not possible to 
have that same VA examiner comment further, then 
obtain a medical opinion from another doctor 
equally qualified to make this important 
determination.  (Note:  if the latter situation 
arises, this may require having the veteran 
reexamined.) 

	If no opinion can be rendered without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and any additional records VA.  
The examiner must note in the addendum that he or 
she has reviewed the claims file.  

5.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

6.	Then readjudicate the veteran's claim, on a de 
novo basis, in light of the additional evidence 
obtained.  If it remains denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


